DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed on May 25, 2022 has been entered.  Claims 1-25 are pending in this application, where: Claims 1, 7-9, 13, and 15 have been amended; Claims 11-12 have been cancelled; and Claims 18-25 have been withdrawn.
	
Response to Arguments

3.	Applicant’s arguments with respect to claims objections and rejections are addressed below:

4.	Regarding Objections to Drawings (page 10)
Regarding applicant’s response to the drawing objections:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 212 of Fig. 17
Applicant has removed reference element 212 from Fig. 17.  Drawing objection is withdrawn.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character ‘14’ has been used to designate high-time pulse length (Fig. 1; Para. [0033]); pulse generator (Para. [0050]); and transducer of energy application (Para. [0057]
Applicant has amended the disclosure with regard to reference pulse generator as 214 in Para. [0050].  Drawing objection is maintained, as the other elements remain unchanged:  reference character 14 is used to designate high-time pulse length (Fig. 1; Para. [0033]) and transducer (Para. [0057]).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "14" and "214" have both been used to designate the pulse generator--disclosed as element 14 in Para. [0050] and as element 214 in Fig. 17 and Para. [0049].

Applicant has amended the disclosure with regard to reference pulse generator as 214 in Para. [0050].  Drawing objection is withdrawn.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "202" and "20" have both been used to designate region of interest--disclosed as element 202 in Fig. 17, Para. [0049]; and as element 20 in Paras. [0056 and 0063].
Applicant failed to respond.  Drawing objection is maintained.

5.	Regarding Objections to Specification (page 11)
        Regarding applicant’s response to the specification objections:
The disclosure is objected to because of the following informalities: Improper pluralization of sensor in Para. [0057]. 	
Applicant has appropriately amended the disclosure.  Objection to Specification is withdrawn.
6.	Regarding Claims Objections (page 11)
	Regarding Claim 15, applicant has appropriately amended with corrections.  In light of this amendment, the objection to claim 15 is withdrawn.
	Regarding Claim 11, applicant has cancelled claim 11.  In light of this amendment, the objection to claim 11 is withdrawn.

7.	Regarding Rejections under 35 U.S.C. §102  (pages 5-10)
	Applicant’s arguments with respect to claims 1 and 13, in light of a new claims scope, are persuasive.  
The amended claims limitations, as recited, change the scope of the claims to include: the receipt of image data during the application of neuromodulating energy (previously recited as during and/or after); tracking real-time tissue displacement of the region of interest (ROI) using the [acquired during] image data (new limitation); calculate a rate of change of tissue displacement during delivery of a portion of the dose (previously, identify a rate of change of the determined tissue displacement); determine the rate of change is below a threshold indicative of a tissue displacement plateau (new limitation); modify the control parameters to reduce the neuromodulating energy applied while delivering a remaining portion of the dose responsive to determining that the rate of change is below the threshold (new limitation).  Furthermore, removed from the previous claims scope were “identify a change in a molecule of interest in the subject relative to a baseline acquired at or before the application of the neuromodulating energy as a result of the application of the neuromodulating energy”; “determine a tissue displacement of the region of interest associated with the change in the molecule of interest, wherein the tissue displacement is determined based on the image data”; and “modify one or more control parameters of the therapy transducer based on the determined tissue displacement or based on a change in a concentration of a molecule of interest in the subject relative to a baseline concentration acquired at or before the application of the neuromodulating energy.”  When considering the new claims scope, the indicated prior art, either singularly or in combination, do not disclose, teach, or suggest the amended limitations.  As such, the rejection made under 35 U.S.C §102 is withdrawn.

Drawings

9.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both high-time pulse length (Fig. 1; Para. [0033]) and transducer (Para. [0057]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1-10 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
 	Specifically, amendments to claims 1 and 13 are not supported by the specification, as filed.
Regarding Claims 1 and 13,   the limitation of  “and modify the control parameters to reduce the neuromodulating energy applied while delivering a remaining portion of the dose responsive to determining that the rate of change is below the threshold” is not fully supported.  Specifically, while the specification shows support for modifying control parameters to adjust neuromodulating energy (Paras. [0035], as it pertains to “ceasing energy delivery”) it does not show support delivering a remaining portion of the dose, i.e., while delivering a remaining portion of the dose (emphasis added), or for doing so in response to the determination of a rate of changed below threshold (emphasis added). 
For these reasons, the applicant has failed to comply with the written description requirement. 

Allowable Subject Matter
10.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not teach or reasonably suggest the particular combination of amended  limitations recited in independent claims 1 and 13:
A neuromodulation delivery system, comprising: 
an energy application device configured to deliver neuromodulating energy to a region of interest of an internal tissue in a subject; 
and a controller configured to: 
control application of the neuromodulating energy via the energy application device to the region of interest to deliver a dose of the neuromodulating energy thereto, wherein the energy application device is controlled under control parameters; 
receive image data of the region of interest during the application of the neuromodulating energy; 
track real-time tissue displacement of the region of interest using the image data ;
 calculate a rate of change of the real-time tissue displacement during delivery of a portion of the dose; 
determine that the rate of change is below a threshold indicative of a tissue displacement plateau;
and modify the control parameters to reduce the neuromodulating energy applied while delivering a remaining portion of the dose responsive to determining that the rate of change is below the threshold.

The closest prior art to the claimed invention can be found in the combination of Ashe, et al. (WO 2018081826 A1, hereinafter, “Ashe”), Fan et al. (US 20100280373 A1, hereinafter, “Fan”), and Littrup, et al. (US 20150359508 A1, hereinafter “Littrup”).
Ashe discloses a neuromodulation delivery system (neuromodulation system 10, Fig. 2) , comprising: an energy application device (energy application device 12, Fig. 2) configured to deliver neuromodulating energy to a region of interest of an internal tissue in a subject (Para. [0003]); and a controller (Fig. 2, Paras. [0096, 0099-0100]; Fig. 1 controller 16 coupled to assessment device 20, processor 30, memory 32, and pulse generator 214) configured to: control application of the neuromodulating energy via the energy application device to the region of interest to deliver a dose of the neuromodulating energy thereto (Para. [003]), wherein the energy application device is controlled under control parameters (Fig. 9; Para. [0121], the energy application device 12 may operate according to parameters set by the controller 16 to apply energy to a region of interest in the target tissue 43).
While Ashe discloses receiving image data of the region of interest (Para. [0104]), it is unclear if the receive imaged data is limited to that solely acquired after the application of energy.  Further, Ashe discloses, in Para. [0118], tracking a decrease in a calculated index or value, such as a rate, and modifying one or more modification parameters in response to when the decrease is not desirable; however, Ashe is not explicit regarding the calculated index being a rate of change of tissue displacement, or whether the modification of the parameters include a reduction in the neuromodulating energy applied, that the modification is applied while delivering the remaining portion of the dosage; or that the reduction is in response to the determination that the rate of change of tissue displacement was below a threshold.
 	Fan and Littrup address some of the shortcomings of Ashe.  Fan teaches changing a HIFU dose based on displacement (Para.  [0059], regarding act 44, where a resulting change in the tissue, due to the application of high intensity focused ultrasound therapy, is determined; for instance, a change in displacement is determined, where the change would be indicative of a loss of tissue elasticity or increase in stiffness, i.e., a reduction, and ultimately a plateau, in rate of change of displacement). 
Littrup teaches “calculate a rate of change of the real-time tissue displacement during delivery of a portion of the dose” (Para. [0020] regarding determining a trend of a biomechanical property such as calculating a rate of change preferably a slope of a best fit curve); that the trend may be characterized as a plateau (Para. [0023] For example, the trend of the biomechanical property shown on the plot may be described as having a certain type of slope or plateau indicating an approximately degree of gradient or flatness, respectively; and [0024] predicting response of the tissue S140 preferably includes comparing the rate of change to a threshold S142); and “modify the control parameters [of] the neuromodulating energy applied” (Para. [0027] further include modifying the treatment plan based on the predicted response S150; and, if the prediction is that the patient will not respond favorably to the treatment, then the step of modifying the treatment plan may include: altering characteristics of the treatment plan [such as type of dose, dosage amount, dosage frequency, or distribution pattern of radiation or ablation]) However, Littrup is not explicit about reducing the neuromodulation energy. 
Therefore, neither Ashe, Fan, nor Littrup teach or disclose the limitation of “while delivering a remaining portion of the dose responsive to determining that the rate of change is below the threshold.”  In this regard, the prior art of record, neither singularly nor in combination, teaches or discloses the limitations set forth in the claim amendments of the claimed invention.
Examiner notes that while free of prior art, Claims 1 and 13, and all claims dependent thereof, remain rejected under 112(a) and are therefore not allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISHA B DIGGS whose telephone number is (571)272-5956. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm EST, ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISHA B DIGGS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793